Memorandum by
Justice Parees.
The application of Mr. Hoffman is that I should direct the county clerk, in arranging the names on the voting machines of Essex County for the approaching republican primaries, to arrange matters so that the name of Mr. Hoffman, likewise a candidate for the gubernatorial nomination, unaffiliated (to use the language of Chief Justice Case on a similar application) should be on the same line as the names of the republican and democratic nominees, instead of being on a lower line.
The point was adversely decided by the Chief Justice a day or two ago, in a memorandum which is before me, following the opinion of Mr. Justice Colie in Hawkes v. Gates, 129 N. J. L. 5. The decision by the Chief Justice is a precedent absolutely in point; and one which, according to the uniform practice of the courts, should' be followed. Independently of this, I may say that I agree with the ruling of the Chief Justice -in the matter that was before him.
The application must therefore be denied.